DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zenari et al. (USP 6,322,292).
Regarding claim 1 
Zenari teaches a method for filling an underground void such as a mine using a cementitious fluid comprising hydraulic cement (i.e. binder), water, particulate solid material and foam; wherein the particulate solid material can be mine tailings (abstract).
Zenari teaches making a foam with water and frothing agents (i.e. foaming agents) (column 2, lines 7-8).
Zenari does not teach first making a slurry of the binder, tailings and water; then mixing the slurry with a foam composition. However, it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, see MPEP 2144.04, section C, and also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), and In re Gibson, 39 F.2d 975, 5USPQ 230 (CCPA 1930). Additionally, in general, the transposition of process steps, or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish the processes. Ex parte Rubin (POBA 1959) 128 U.S.P.Q. 440, Cohn v. Comr. Pats. (DCDC 1966) 251 F Supp 378, 148 U.S.P.Q. 486.
Zenari teaches the use of foam generators and a mixture of water and a foaming agent for generating the foam (Column 3, lines 5-10). Although, the reference teaches mixing here to generate foam the use of compressed air is also conventional in the field of foam generation and is obvious absent any showing of new or unexpected results.
Regarding claim 7
Zenari teaches that the overall volume of the mix increases 5 to 10 % as compared to a mixture without foam (column 4, lines 5-10), suggesting that the air takes up 5 to 10 % of the volume. Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claim 9
Zenari teaches the use of Portland cement (column 2, lines 49-56).

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zenari et al. (USP 6,322,292), as applied to claims 1, 7 and 9 above, in view of Gay et al. (USP 6,297,295).
Regarding claim 2
Zenari teaches the foam component can be made by any foaming agent (column 2, lines 63-67), but does not teach any specific examples. However, Gay which teaches similar methods and compositions teaches that as a foaming agent alkanolamides may be used (column 4, lines 7-19). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Zenari by using an alkanolamide as a foaming agent, with a reasonable expectation of success, as suggested by Gay.
Regarding claims 3-4
Gay also teaches that a foam stabilizing agent, such as pre-gelatinized-starches, may be added (column 5, lines 15-26), making it obvious to modify the teachings of Zenari by using a foam stabilizer, such as pre-gelatinized starch, with a reasonable expectation of success, as suggested by Gay.
Regarding claim 5
Gay teaches that the pulp density can be 74 % (column 8, lines 35-37). Although, this is less than that claimed amount, it is not so far away as to expect a difference in properties. Whereas, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 6
Gay teaches that the cement content ranges from about 3 to about 10 % by weight, and that the content of cement is result effective on the time before the backfill can be considered load bearing (column 2, lines 61-65). As such it would be obvious to use this amount of cement. Further, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zenari et al. (USP 6,322,292), as applied to claims 1, 7 and 9 above, in view of Smart (USP 5,141,365).
Regarding claim 8
Although, Zenari is silent as to the type of mine, Zenari teaches his method is used on mines generally. However, Smart teaches a method of backfilling a mine, and teaches that a nickel mine can be backfilled (column 4, lines30-36). Therefore, it would be prima facie obvious to add to the teachings of Zenari, by using his process in backfilling a nickel mine, with a reasonable expectation of success, as suggested by Smart.
Response to Arguments
	Applicants argue against the prior art rejections.
	Applicants argue that their order of mixing provides new and unexpected results. This is not persuasive as applicants have not demonstrated the existence of any new or unexpected results relative to the closest prior art.
	Applicants argue that adding Portland cement powder to a foam would destroy the foam. While this may be true it is not persuasive as Zenari does not add Portland cement powered to a foam, but instead adds the tailings to an aerated cement slurry. Further, the amount of entrapped air in Zenari overlaps with the claimed invention, showing that the foam of Zenari is not destroyed.
	Applicants argue about the air bubble structure. These arguments are not persuasive as such is not a claimed feature of the invention.
	Applicants argue about the solid percentage or pulp density. These arguments are not persuasive as such is not a claimed feature of the independent claim(s), and the rejections take into account the pulp density, which applicants have failed to address.
	Applicants argue that Zenari is not an enabling disclosure. This is not persuasive and a reference is good for all that it teaches.
Applicants argue aga9inst the reference individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The remaining arguments have been fully considered but are not persuasive for the same reasons given above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734